DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 07/13/2022.
Claims 1, 6, and 14 have been amended; claims 4-5 and 7 have been canceled.
Claims 1-14 are pending; claims 1-3, 6 and 8-14 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 04/01/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/31/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments/Remarks
35 U.S.C. § 112:
	The amended claim has overcome the 35 U.S.C. § 112 rejection, and the 35 U.S.C. § 112 rejection has been withdrawn.

35 U.S.C. § 103:
	The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 rejection section. Hence, the applicant’s arguments with respect to the claim rejection have been considered but are moot in view of the new grounds of rejection. New prior arts are introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190373472 A1) in view of Bathen et al. (US 20180176229 A1), further in view of Patil et al. (US 20190372834 A1) and UENO (JP 2018092262 A). 
Claims 1 and 14:
Smith discloses the following:
a.	a providing device configured to communicate with a blockchain network; a providing device further comprises a processor configured to perform the functionalities. (See paragraph [0095]; paragraph [0098]; Figs. 29-32; paragraph [0362], “[t]he code or configuration information is entered on the blockchain 2904 and 2806 by a smart contractor creator 2922 that sends the smart contract to a miner 2924 for insertion into the blockchain”; and paragraphs [0457]-[0460]. One of ordinary skill in the art knows that a miner is a node of a blockchain network. Sending the smart contract to a miner means that the computing device of a smart contract creator communicates with the blockchain network.)
b.	the processor being further configured to determine a processing device (i.e., a node) that participants in the blockchain network and manages an electronic apparatus (i.e., an access device). (See Figs. 51-52 and paragraphs [0409]-[0411], “[t]he node is utilizing the software code and or configuration scripts 5110 provided through use of the blockchain…. The node 5203 in FIG. 52 is utilizing code obtained from the smart contract 5219 on the blockchain 5201. Depending on the rules and or policies resident in the node 5203 the node can issue to the door access device the command to open it.”)
c.	a processor being further configured to generates a transaction including a processing program associated with a specific processing command that controls the electronic apparatus to perform a specific task according to the processing command, the electronic apparatus being a management target; the processor being further configured to issue the generated transaction to the blockchain network to store the processing program associated with the processing command in a blockchain such that the processing device (i.e., a node) acquires the processing program associated with the processing command sored in the blockchain and controls the electronic apparatus (i.e., an access device) by execution of the processing program according to the processing command. (See paragraphs [0279]-[0282]; Fig. 18; paragraph [0306], “[i]n this example the two campuses are connected for to the blockchain environment 1802 through the IoT hubs 1806 and 1816. The IoT hub/gateway 1806 and 1816 can also connect to other data networks that can reside in 1820 or elsewhere. Smart contact information can be obtained from the blockchain 1822, 1824 and 1826 where the policies and functions of the IoT hub/gateway and associated IoT sensors are defined”; Fig. 27; paragraphs [0357]-[0359], “FIG. 27 is a representation of distributed software code and configuration script concept 2700 which are located in different blocks 5004,5006,5008, and 5012 that can be combined together 5002 which then can function as the software code and configuration that the IoT device uses to operate and run its functions and or application”; Figs. 29-32; paragraphs [0362]-[0366], “[t]he code or configuration information is entered on the blockchain 2904 and 2806 by a smart contractor creator 2922 that sends the smart contract to a miner 2924 for insertion into the blockchain. The various pieces of code are included in various smart contracts 2916,2918 and 2920…. In FIG. 31 both the software code and the configuration files are created through use of the Smart Contractor Coordinator 3140 and then the various elements are loaded onto the blockchain through the miner 3142”; Fig. 37; paragraphs [0376]-[0377]; Fig. 41; paragraph [0387]; paragraph [0408], “[f]or many legacy IoT devices and other devices cannot afford the ability to have code run on them or any significant code associated with them locally because they can be constrained due to resources like CPU, memory, or some other thing”; Figs. 51-52; and paragraphs [0409]-[0411], “[t]he node is utilizing the software code and or configuration scripts 5110 provided through use of the blockchain…. The node 5203 in FIG. 52 is utilizing code obtained from the smart contract 5219 on the blockchain 5201. Depending on the rules and or policies resident in the node 5203 the node can issue to the door access device the command to open it.” One of ordinary skill in the art knows that a subroutine is a sequence of program instructions associated with and corresponding to a specific processing command that performs a specific task. The subroutine is executed when it is called or invoked. Furthermore, these citations indicate that the providing device sends the generated transaction (i.e., a smart contract with different subroutines corresponding to different processing commands) to the blockchain network, and that a processing device utilizes/executes the software code obtained from the blockchain to control the electronic apparatus.)

Smith does not explicitly disclose the following:
a communication circuit and a processor configured to control the communication circuit;
determining whether a processing device supports a processing command or not; and
generating a transaction including both the processing command and a processing program in response to determining that the processing device does not support the processing command.
However, Bathen discloses a providing device comprising a communication circuit communicating with a bockchain network, and a processor configured to control the communication circuit. (See Fig. 2A-2B; paragraphs [0028]-[0029]; Fig. 4; and paragraphs [0038]-[0041], “[f]or example, FIG. 4 illustrates an example network element 400, which may represent or be integrated in any of the above-described components, etc…. Furthermore, a software module 430 may be another discrete entity that is part of the network entity 400, and which contains software instructions that may be executed by the processor 420 to effectuate one or more of the functions described herein. In addition to the above noted components of the network entity 400, the network entity 400 may also have a transmitter and receiver pair configured to receive and transmit communication signals [not shown]…. Also, the information sent between various modules can be sent between the modules via at least one of: a data network, the Internet, a voice network, an Internet Protocol network, a wireless device, a wired device and/or via plurality of protocols. Also, the messages sent or received by any of the modules may be sent or received directly and/or via one or more of the other modules.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, to incorporate with the teachings of Bathen, to include a communication circuit and a processor in a providing device, and to control the communication circuit by the processor, so that the providing device can communicate with the blockchain network to provide the processing command and program to be stored in a blockchain. The communication circuit enables the communication between the device and the blockchain network and improves the practicality of the system.
The combination of Smith and Bathen discloses the claimed invention but does not explicitly disclose the following:
determining whether a processing device supports a processing command or not;
generating a transaction including both the processing command and a processing program in response to determining that the processing device does not support the processing command.
Patil discloses determining whether a processing device supports a program command/function or not, and generating a transaction including the processing program in response to determining that the processing device does not support the processing command/function. (See Figs. 2-3 and paragraphs [0050]-[0053], “[t]he provisioning authority 220 may further trigger provisioning of the device with certain software and configuration information using its own transactions 310 via its own local nodes of the blockchain fabric 212. As previously described, the certifying authority 218 may certify the configuration, capabilities and trustworthiness of the IoT devices 208 and also update the blockchain fabric 212 with the certification information by generating and sending its own transactions 314…. For example, upon determining that an IoT device has been compromised by malicious software or software/hardware that is not capable of defending against credible malicious attacks, one of the managing devices 214 may trigger an update of the IoT device or deprecate the status of the IoT device in the blockchain fabric 212 so that the vendors [302/304] may take corrective actions. Corrective actions may include remotely changing behavior of the IoT device using triggering instructions to the IoT device directly or through the blockchain fabric 212 using transactions 306 or transactions 316.” These citations indicate that the providing device generates a transaction including the processing program when it determines that a device cannot perform an action.)
The process cited by Patil is analogous as the process claimed by the application. The program command is for performing a function on a device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Patil in the Smith as modified. Moreover, in order to improve the flexibility and practicality of the Smith system as modified, one of the ordinary skill in the art would have been motivated to determine whether a device supports a processing command and to generate a transaction including the coding associated with the command, if the device does not support the command, so that the functionalities and the software of the device can be updated automatically by the system when the device performs a task. This feature improves the flexibility and practicality of the system.
The combination of Smith, Bathen, and Patil discloses the claimed invention but does not explicitly disclose that both the processing command and the processing program are linked together.
UENO discloses a command file including information for both the processing command and processing program. (See the 8th paragraph of page 3, “[t]he command file shown in FIG. 2 is a command file to be transmitted to the image processing apparatus 2 and is created in the personal computer 3 by the user”; the 11th paragraph of page 3, “[t]he command file includes a plurality of child elements Ec1 as a lower layer of the parent element Ep1. The child element Ec1 specifies, for example, a command name, a tag name, a memory address name, a function name, and setting contents”; and the 3rd paragraph of page 4, “The function name is associated with an application program 282 [described later] that executes a command in the image processing apparatus 2, and specifies the application program 282 that executes a command specified by the command file.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of UENO in the Smith as modified. Moreover, in order to improve the flexibility and practicality of the Smith system as modified, one of the ordinary skill in the art would have been motivated to link, transmit, and store both processing command and the processing program, so that both of the processing command and the processing program can be located and identified at the same time. This feature improves the flexibility and practicality of the system.
Claim 1 recites “such that the processing device acquires the processing command and processing program stored in the blockchain and controls the electronic apparatus by execution of the processing program according to the processing command.” The recited processing device is out of scope of the claimed providing device and the functionalities performed by the processing device, such as acquiring the processing command and processing program and controlling the electronic apparatus by execution of the processing program according to the processing command, do not have patentable weight.

Claim 2:
	Smith in view of Bathen, Patil, and UENO discloses the limitations shown above.
Smith further discloses wherein the processing program is a program for performing a setting of the electronic apparatus. (See paragraphs [0134]-[0136]; paragraph [0280]; paragraph [0317]; Fig. 27; and paragraphs [0356]-[0359]. These citations indicate that the smart contract comprises software code and configuration script. The configuration script is for a setting of the electronic apparatus.)

Claim3:
Smith in view of Bathen, Patil, and UENO discloses the limitations shown above.
Smith further discloses wherein the processor generates the transaction to store the processing program as a smart contract in the blockchain. (See Fig. 27; paragraphs [0356]-[0359]; Figs. 29-32; and paragraph [0362].)

Claims 6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190373472 A1) in view of Bathen et al. (US 20180176229 A1), further in view of Ichikawa et al. (US 20120307263 A1) and UENO (JP 2018092262 A). 
Claim 6:
Smith discloses the following:
a.	a providing device configured to communicate with a blockchain network; a providing device further comprises a processor configured to perform the functionalities. (See paragraph [0095]; paragraph [0098]; Figs. 29-32; paragraph [0362], “[t]he code or configuration information is entered on the blockchain 2904 and 2806 by a smart contractor creator 2922 that sends the smart contract to a miner 2924 for insertion into the blockchain”; and paragraphs [0457]-[0460]. One of ordinary skill in the art knows that a miner is a node of a blockchain network. Sending the smart contract to a miner means that the computing device of a smart contract creator communicates with the blockchain network.)
b.	the processor being further configured to determine a processing device (i.e., a node) that participants in the blockchain network and manages an electronic apparatus (i.e., an access device). (See Figs. 51-52 and paragraphs [0409]-[0411], “[t]he node is utilizing the software code and or configuration scripts 5110 provided through use of the blockchain…. The node 5203 in FIG. 52 is utilizing code obtained from the smart contract 5219 on the blockchain 5201. Depending on the rules and or policies resident in the node 5203 the node can issue to the door access device the command to open it.”)
c.	a processor being further configured to generates a transaction including a processing program associated with a specific processing command that controls the electronic apparatus to perform a specific task according to the processing command, the electronic apparatus being a management target; the processor being further configured to issue the generated transaction to the blockchain network to store the processing program associated with the processing command in a blockchain such that the processing device (i.e., a node) acquires the processing program associated with the processing command sored in the blockchain and controls the electronic apparatus (i.e., an access device) by execution of the processing program according to the processing command. (See paragraphs [0279]-[0282]; Fig. 18; paragraph [0306], “[i]n this example the two campuses are connected for to the blockchain environment 1802 through the IoT hubs 1806 and 1816. The IoT hub/gateway 1806 and 1816 can also connect to other data networks that can reside in 1820 or elsewhere. Smart contact information can be obtained from the blockchain 1822, 1824 and 1826 where the policies and functions of the IoT hub/gateway and associated IoT sensors are defined”; Fig. 27; paragraphs [0357]-[0359], “FIG. 27 is a representation of distributed software code and configuration script concept 2700 which are located in different blocks 5004,5006,5008, and 5012 that can be combined together 5002 which then can function as the software code and configuration that the IoT device uses to operate and run its functions and or application”; Figs. 29-32; paragraphs [0362]-[0366], “[t]he code or configuration information is entered on the blockchain 2904 and 2806 by a smart contractor creator 2922 that sends the smart contract to a miner 2924 for insertion into the blockchain. The various pieces of code are included in various smart contracts 2916,2918 and 2920…. In FIG. 31 both the software code and the configuration files are created through use of the Smart Contractor Coordinator 3140 and then the various elements are loaded onto the blockchain through the miner 3142”; Fig. 37; paragraphs [0376]-[0377]; Fig. 41; paragraph [0387]; paragraph [0408], “[f]or many legacy IoT devices and other devices cannot afford the ability to have code run on them or any significant code associated with them locally because they can be constrained due to resources like CPU, memory, or some other thing”; Figs. 51-52; and paragraphs [0409]-[0411], “[t]he node is utilizing the software code and or configuration scripts 5110 provided through use of the blockchain…. The node 5203 in FIG. 52 is utilizing code obtained from the smart contract 5219 on the blockchain 5201. Depending on the rules and or policies resident in the node 5203 the node can issue to the door access device the command to open it.” One of ordinary skill in the art knows that a subroutine is a sequence of program instructions associated with and corresponding to a specific processing command that performs a specific task. The subroutine is executed when it is called or invoked. Furthermore, these citations indicate that the providing device sends the generated transaction (i.e., a smart contract with different subroutines corresponding to different processing commands) to the blockchain network, and that a processing device utilizes/executes the software code obtained from the blockchain to control the electronic apparatus.)
Smith does not explicitly disclose the following:
a communication circuit and a processor configured to control the communication circuit;
a transaction including both a processing command and a processing program; and
the processing device being configured to receive the processing command from the providing device, configured to determine whether the processing device itself supports the received processing command, configured to acquire the processing program stored in the blockchain corresponding to the received processing command from the blockchain in response to determining that the processing device does not support the received processing command, and configured to execute the processing program according to the received processing command to control the electronic apparatus.
However, Bathen discloses a providing device comprising a communication circuit communicating with a bockchain network, and a processor configured to control the communication circuit. (See Fig. 2A-2B; paragraphs [0028]-[0029]; Fig. 4; and paragraphs [0038]-[0041], “[f]or example, FIG. 4 illustrates an example network element 400, which may represent or be integrated in any of the above-described components, etc…. Furthermore, a software module 430 may be another discrete entity that is part of the network entity 400, and which contains software instructions that may be executed by the processor 420 to effectuate one or more of the functions described herein. In addition to the above noted components of the network entity 400, the network entity 400 may also have a transmitter and receiver pair configured to receive and transmit communication signals [not shown]…. Also, the information sent between various modules can be sent between the modules via at least one of: a data network, the Internet, a voice network, an Internet Protocol network, a wireless device, a wired device and/or via plurality of protocols. Also, the messages sent or received by any of the modules may be sent or received directly and/or via one or more of the other modules.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, to incorporate with the teachings of Bathen, to include a communication circuit and a processor in a providing device, and to control the communication circuit by the processor, so that the providing device can communicate with the blockchain network to provide the processing command and the processing program to be stored in a blockchain. The communication circuit enables the communication between the device and the blockchain network and improves the practicality of the system.
The combination of Smith and Bathen discloses the claimed invention but does not explicitly disclose the following:
a transaction including both a processing command and a processing program; 
the processing device being configured to receive the processing command from the providing device, configured to determine whether the processing device itself supports the received processing command, configured to acquire the processing program stored in the blockchain corresponding to the received processing command from the blockchain in response to determining that the processing device does not support the received processing command, and configured to execute the processing program according to the received processing command to control the electronic apparatus.
However, Ichikawa discloses the processing device being configured to receive the processing command from the providing device (i.e., a computer associated with a user terminal), configured to determine whether the processing device (i.e., a printer with a cpu) itself supports the received processing command, configured to acquire the processing program stored in a system corresponding to the received processing command from the system in response to determining that the processing device does not support the received processing command, and configured to execute the processing program according to the received processing command to control the electronic apparatus. (See Figs. 1-2 and paragraphs [0019]-[0024], “[t]he CPU 13 of the printer 1 starts the operation after receiving the printing command output from the user terminal 3 through the second communication channel 12 [Act S1]. The CPU 13 first determines whether or not the printing command received by the printer 1 is supported [Act S2]…. If the application software 14 and printing font 15 installed in the printer 1 are unsupportive to the printing command, the CPU 13 of the printer 1 collects printer information containing the information of the lacked or required application software 14 and printing font 15 [Act S5]. The collected printer information and the printing command received from the user terminal 3 are together notified to the cloud computer 2 through the first communication channel 11 to request supply of lacked software and font [Act S6]…. The CPU 13 of the printer 1 receives the application software 22 and printing font 23 detected in this manner from the cloud computer 2 through the first communication channel 11 [Act S7]…. At this time, since the application software 22 and printing font 23 supportive to the printing command are already downloaded, the software 22 and font 23 can be used to develop the printing data provided by the user terminal 3 on the depiction memory 15 [Act S3], and the hardware mechanisms are activated under the control of the printing control unit 17 to print the printing data on the paper 1a [Act S4].”)
The process cited by Ichikawa is analogous as the process claimed by the application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ichikawa in the Smith as modified. Moreover, in order to improve the flexibility and practicality of the Smith system as modified, one of the ordinary skill in the art would have been motivated to determine whether a device itself supports a processing command when the processing command is received by the device and to acquire the functional program from a system, so that the functionalities and the software of the device can be updated automatically when the device performs a task. This feature improves the flexibility and practicality of the system.
The combination of Smith, Bathen, and Ichikawa discloses the claimed invention but does not explicitly disclose that both the processing command and the processing program are linked together.
UENO discloses a command file including information for both the processing command and processing program. (See the 8th paragraph of page 3, “[t]he command file shown in FIG. 2 is a command file to be transmitted to the image processing apparatus 2 and is created in the personal computer 3 by the user”; the 11th paragraph of page 3, “[t]he command file includes a plurality of child elements Ec1 as a lower layer of the parent element Ep1. The child element Ec1 specifies, for example, a command name, a tag name, a memory address name, a function name, and setting contents”; and the 3rd paragraph of page 4, “The function name is associated with an application program 282 [described later] that executes a command in the image processing apparatus 2, and specifies the application program 282 that executes a command specified by the command file.” These citations indicate that the processing command and processing program are linked together and included in a transaction together.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of UENO in the Smith as modified. Moreover, in order to improve the flexibility and practicality of the Smith system as modified, one of the ordinary skill in the art would have been motivated to link, transmit, and store both processing command and the processing program, so that both of the processing command and the processing program can be located and identified at the same time. This feature improves the flexibility and practicality of the system.

Claim 8:
Smith in view of Bathen, Ichikawa, and UENO discloses the limitations shown above.
Smith discloses wherein the processing device performs the processing program. (See paragraphs [0242]-[0243]; paragraph [0279]; paragraph [0282]; Figs. 18-19; paragraph [0306]; Fig. 37; paragraphs [0376]-[0377]; Fig. 41; paragraph [0387]; Figs. 51-52; and paragraphs [0408]-[0411].)
Smith further discloses generating a transaction including execution result of the processing program to store the execution result of the processing program in the blockchain. (See paragraph [0279]; paragraphs [0323]-[0326]; Fig. 51; and paragraphs [0408]-[0409].)

Claim 9:
	Smith in view of Bathen, Ichikawa, and UENO discloses the limitations shown above.
Smith further discloses wherein the processing device includes a storage storing the processing program common to the electronic apparatuses of a plurality of types, and the processing device acquires the processing program corresponding to the type of the electronic apparatus from the blockchain. (See paragraph [0282]; Figs. 18-19; paragraph [0306]; paragraphs [0362]-[364]; paragraphs [0378]-[0379]; Fig. 41; paragraph [0387]; Figs 51-52; and paragraphs [0408]-[0411].)

Claim 10:
	Smith in view of Bathen, Ichikawa, and UENO discloses the limitations shown above.
Smith discloses wherein the processing program includes a program for collecting management information of the electronic apparatus according to an information collection command, and the processing device generates a transaction including the management information of the electronic apparatus to store the management information of the electronic apparatus in the blockchain. (See paragraph [0279]; Fig. 18; paragraph [0306]; paragraphs [0323]-[0326]; Fig. 41; paragraph [0387]; Fig. 51; and paragraphs [0408]-[0409].)

Claim 12:
	Smith in view of Bathen, Ichikawa, and UENO discloses the limitations shown above.
Smith discloses a providing device. (See Figs. 29-32 and paragraph [0362].)
Smith further discloses performing alert processing or report information generation processing, based on the management information of the electronic apparatus stored in the blockchain. (See paragraphs [0323]-[0326].)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190373472 A1) in view of Bathen et al. (US 20180176229 A1), further in view of Ichikawa et al. (US 20120307263 A1), UENO (JP 2018092262 A), and Sanghvi (US 20200057565 A1).
Claim 11:
	Smith in view of Bathen, Ichikawa, and UENO discloses the limitations shown above.
Smith discloses the transaction to store the processing program in the blockchain. (See Fig. 27; paragraphs [0357]-[0359]; Figs. 29-32; paragraph [0362]; and paragraph [0411].)
Smith further discloses the transaction to store the management information of the electronic apparatus in the blockchain. (See paragraph [0279]; paragraphs [0323]-[0326]; Fig. 51; and paragraphs [0408]-[0409].)
UENO discloses a command file including information for both the processing command and processing program. (See the 8th paragraph of page 3; the 11th paragraph of page 3; and the 3rd paragraph of page 4.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of UENO in the Smith as modified. Moreover, in order to improve the flexibility and practicality of the Smith system as modified, one of the ordinary skill in the art would have been motivated to link, transmit, and store both the processing command and the processing program, so that both of the processing command and the processing program can be located and identified at the same time. This feature improves the flexibility and practicality of the system.
None of Smith, Bathen, Ichikawa, and UENO discloses using different consensus algorithms. 
However, Sanghvi discloses using different consensus algorithms. (See paragraphs [0033]-[0034].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Sanghvi in the Smith as modified. Moreover, in order to improve the security of the Smith system as modified, one of the ordinary skill in the art would have been motivated to use different consensus algorithms, so as to ensure the integrity of the data within the blockchain and to improve the security of the system. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190373472 A1) in view of Bathen et al. (US 20180176229 A1), further in view of Ichikawa et al. (US 20120307263 A1), UENO (JP 2018092262 A), and Patil et al. (US 20210233672 A1).
Claim 13:
	Smith in view of Bathen, Ichikawa, and UENO discloses the limitations shown above.
Smith discloses storing the management information of the electronic apparatus with usage status in the blockchain. (See paragraph [0215]; paragraphs [0323]-[0326]; Figs. 51-52; paragraphs [0408]-[0409]; and paragraphs [0410]-[0411].)
None of Smith, Bathen, Ichikawa, and UENO discloses wherein the processor of the providing device performs charging processing according to a usage status of the electronic apparatus that is included in the management information of the electronic apparatus stored in the blockchain. 
However, Patil discloses performing charging processing according to a usage status of the electronic apparatus, that is included in the management information of the electronic apparatus stored in the blockchain. (See paragraph [0067]; paragraphs [0088]-[0090]; and paragraph [0107].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Patil in the Smith as modified. Moreover, in order to improve the flexibility and practicality of the Smith system as modified, one of the ordinary skill in the art would have been motivated to perform a charging processing based on the management information, so that the fee can be automatically calculated and charged based on the usage information of the electronic apparatus. These features improve the flexibility and practicality of the system.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
Cecchetti et al. (US 20170031676 A1) disclose storing computer code and/or a computer command on the blockchain, and distributing stored computer code and/or computer command to patch software, change a device state or synchronize data between devices.
He et al. (US 20180176228 A1) disclose storing the control commends for smart devices in a blockchain.

The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3619